         Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 1 of 22



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORI(


  MONICA VILLANLIEVA                           Case No. : 20-cv-06297 (JMF)

                       Plaintiff,

         - against -
  M & M WINE AND LIQUOR AND LLC d/b/a
  HAIR GALORE and AWILDA R[IZ, jointly
  and individually,

                       Defendants.




                              STIPULATED PROTECTIVE ORDER

        IT IS FIEREBY               STIPULATED AND AGREED           by and between
MONICA VILLANUEVA ("Plaintiff') and M&M WINE AND LIQUOR

LLC dlbla Hair Galore and AWILDA RODRIGUEZ                             ("Defendants")

(Plaintiffs and Defendants are collectively, the "Parties," and individually, a

"Party"), through their respective counsel, subiect to the approval of the Court,

that pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the

following Stipulated Protective Order ("Order") be entered:

        IT IS HEREBY ORDERED THAT

Information To Be Protected as Confidential

        1.        There are two designations   of documents or things and oral
testimony that can receive the protection of confidentialrty by the Court in this


WESTU92035055.1
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 2 of 22



action pursuant to this Order, that is, those designated: (a) "CONFIDENTIAL"

or (b) "CONFIDENTIAL-ATTORNEY'S EYES ONLY." Any materials

labeled or testimony denoted with either designation and the information

contained      within those materials (collectively,        "CONFIDENTIAL

INFORMATION") shall not be used by any Party, person, or nonparty entity

except   in   accordance   with the terms of this Order. "CONFIDENTIAL

INFORMATION" shall be used for purposes of this litigation only and for no

other purpose (including, but not limited to, any business, commercial, or

competitive purpose) and shall not be used in any other action or proceeding

without either the written agreement         of the Party producing the
"CONFIDENTIAL INFORMATION" or further order of the Court. A Parly

designating material        as   "CONFIDENTIAL INFORMATION"                shall

hereinafter be referred to as the "Producing   Party." A Party receiving    the

"CONFIDENTIAL INFORMATION" shall hereinafter be referred to as the

"Receiving Party."

     2. A document, thing, or oral testimony may be designated as
"CONFIDENTIAL"         if it contains confidential or proprietary technical or
scientific information or know-how, or other confidential, commercially

sensitive information, including, but not limited     to,   business, financial,


                                       a
         Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 3 of 22



research, development, technical,      or personnel, or    customer   or   supplier

information.

        3.     The parties specifically acknowledge that the following areas will

not be marked "CONFIDENTIAL": (a) information pertaining to Plaintiff             s


salary, rate of pay and hours worked at Defendants; (b) information pertaining

as   to whom was Plaintiffs employer; (c) information pertaining to the
ownership of Defendant M&M Wine and Liquor LLC dlblaHair Galore ("Hair

Galore"); (d) information in support of Hair Galore's position that Hair Galore

does not have employees engaged in commerce or in the production           of good

for commerce and handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person;

and (e) information concerning     if Hair Galore has an annual gross volume in

sales   in excess of $500,000.00, including tax information pertaining to such

rssue


        4. A document, thing, or oral testimony may be designated as
"CONFIDENTIAL-ATTORNEY'S EYES ONLY" only if it contains a trade

secret or particularly sensitive information that the Producing Party reasonably

and in good faith believes would cause irreparable competitive injury to the

Producing Party if disclosed to the Receiving Parly or a non-pry competitor,


                                        -J-
        Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 4 of 22



including, but not limited to, (a) the names, or other infonnation, tending to

reveal the identities   of a Party's   present   or prospective customers and
suppliers; (b) proprietary and not publicly disclosed intellectual property of a

Patty; and (c) proprietary and not publicly disclosed commercial and/or

financial information of a Party.

       5.    Any document or thing (or a copy or reproduction thereof)
produced by any Party or nonparty in response to any request for production

or subpoena duces tecum in this action may be designated for confidentiality

within the meaning of this Order by marking the face of each document or

prominently on the thing with the word "CONFIDENTIAL" or the phrase

"CONFIDENTIAL-ATTORNEY'S EYES ONLY,"                   as specified in Paragraphs


2   and 4 above, and the entire document or thing shall be so designated and

subiect to the protections of this Order. Other information provided through

discovery, including, but not limited to, all or any part of discovery papers such

as interrogatory responses, responses to requests for admissions, answers to

deposition questions, information disclosed at hearings, information obtained

from inspection of premises or things, and pleadings, motions, briefs, other

court papers, and other material generated in the course of this action,

including, but not limited to correspondence between counsel, summaries,


                                       -4-
       Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 5 of 22



notes, abstracts or other instruments that comprise, embody, summarize,

discuss, or quote from any documents produced in this action, similarly may

be designated as "CONFIDENTIAL INFORMATION" subject to                       the

protections of this Order

      6. Deposition testimony concerning "CONFIDENTIAL
INFORMATION" should         be treated as follows

            (a)   At any deposition   session, upon any inquiry   with regard to

the content of a document or information designated as "CONFIDENTIAL

INFORMATION" when counsel for a ParV deems that the answer to                  a

question will result in the disclosure of "CONFIDENTIAL INFORMATION",

counsel, at his or her option and without waiving the Party's right to apply for

relief under the Federal Rules of Civil Procedure in such a situation, may direct

that the question and answer be transcribed separately from the remainder     of

the   deposition     and placed in a sealed envelope marked
"CONFIDENTIALINFORMATION ONLY ORDER." When                      such a direction

has been given, the testimony shall be treated as "CONFIDENTIAL

INFORMATION" under this Order.               If counsel makes a designation of
"CONFIDENTIAL-ATTORNEY'S EYES ONLY", those portions of the

deposition or other testimony involving such information will be taken with no


                                       -5-
              Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 6 of 22



    one present except those persons authorized            to   have access    to   such

    "CONFIDENTIAL-ATTORNEY'S EYES ONLY in accordance with this

    Order

                   (b)   Counsel for the Producing Parry shall have the right to

    exclude from oral deposition any person not authorized by this Order to receive

    information designated as "CONFIDENTIAL-ATTORNEY'                S   EYES ONLY",

    but such right of exclusion shall be applicable only during periods of

    examination     or testimony directed to or comprising "CONFIDENTIAL-
    ATTORNEY'S EYES ONLY." The failure of such other persons to comply

r   with a request of this type shall constitute justification for counsel to advise the

    wifiress that he or she need not answer the question, subject to a latter court

    ruling.

                   (c)   The transcript   of any deposition and all        exhibits or

    attachments      shall be considered protected as              "CONFIDENTIAL

    INFORMATION" from the date of the deposition until fourteen (14) calendar

    days after receipt of the transcript of the deposition or other testimony. During

    that fourteen (14)-calendar-day period, either Party may designate by page and

    line number the portions of the transcript and any specific exhibits or

    attachments that are to be treated as protected, by electing to designate them as


                                            -6-
       Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 7 of 22



..CONFIDENTIAL'' OR "CONFIDENTIAL-ATTORNEY'S EYES ONLY."

If   no such designations are made and no such written notice of             those

designations    is provided to the opposing Parl"y within the fourteen
(14)-calendar-day period, then the entire transcript and exhibits          will be
considered unprotected,     with the exception of those exhibits        previously

designated as "CONFIDENTIAL INFORMATION." A Party objecting to any

such "CONFIDENTIAL INFORMATION" designation in                      a   deposition,

whether made at the deposition or during the fourteen (14)-calendar-day period

after receipt of the transcript, shall follow the procedure set forth in Paragraph

18 below to resolve any such objection.

Information Not To Be Protected as Confidential

7.     Notwithstanding the designation          of any materials as any type of
CONFIDENTIAL INFORMATION, those materials shall not be deemed

confidential and shall not be subject to this Order if the content or substance

thereof

          (a)      is, or   becomes, public knowledge, other than through

          violation of the terms of this Order; or

          (b)      is disclosed by a Receiving Parfy with the approval of the

          Producing Party


                                       -7   -
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 8 of 22




   Notwithstanding the foregoing, a Party shall not unilaterally avaII itself of

these or any other exceptions to this Order, but instead shall obtain either the

agreement   of the Party designating the material as CON FIDENTIAL
INFORMATION or utihze the procedure of Paragraph 18 below before

treating as non-confidential any document or information contained therein

produced as CONFIDENTIAL INFORMATION

Nonnartv Mav Desisnate Information To Be Protected as Confidential

8.    If any materials are obtained from any person or entity not a Party to this

action, including, but not limited to, deposition testimony, that person or entity

shall have the same rights to designate any such materials as CONFIDENTIAL

INFORMATION as a Parfy would have, and the use of those materials by the

Parties shall be governed in all respects by this Order, provided, however, that

the person or entity agrees to be bound by the terms hereof by signing the

affidavit attached to this Order as Exhibit   A   The terms "Parff" or "Parties"

used in this Order shall be deemed to include any such nonparty to the extent

necessary or appropriate to effectuate the terms of this paragraph. Each Party

seeking discovery from any nonparty by subpoena shall serve a copy of this

Order along with the subpoena.

Persons Who Have    A ccess fo Inforrrration fo be Protected   as C   dential


                                       -8-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 9 of 22




      9.    Subject to the provisions of Paragraph 12, materials designated as

"CONFIDENTIAL" shall be disclosed to onlv (a) outside and in-house counsel

for the Parties to this action, including support staff reasonably necessary to

assist that counsel and operating under counsel's direction, such as paralegals

or legal assistants,   secretaries, and any other employees      or   independent

contractors operating under counsel's instruction, (b) parties to this lawsuit,

oft-rcers or employees of the Receiving Parly assisting with the preparation and

trial of this action (as set forth in the preceding      subparagraph (a)); (c)

independent and technical experts and consultants and their staff who are

retained by the Receiving Party or Receiving Party's counsel to assist in this

action, but only to the extent reasonably necessary to perform such work, and

who (i) are not curent employees of the Receiving Pafty or Receiving Party's

affiliate, and (ii) at the time of retention, are not anticipated to become

employees of the Receiving Party or Receiving Party's affiliate; (d) potential

witnesses or persons who may or who     will testify at a deposition or at trial of

this action and whose testimony involves those materials; (e) qualified persons

taking or recording testimony involving such documents or other information

and necessary stenographic and clerical personnel thereof (for example, court

reporters and video technicians); (f) this Court and Court staff; and (g) such


                                      -9 -
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 10 of 22



other persons as agreed upon by the Parties in writing, or after the Parties

having been heard, such persons that the Court deems necessary for the

efficient and proper adjudication of this action.

       10.   Subject to the additional provisions of Paragraph 12, materials

designated as "CONFIDENTIAL-ATTORNEY'S EYES                    ONLY" shall be

disclosed   to only: (a)   outside counsel and one in-house counsel for the

Receiving ParW, including support staff reasonably necessary to assist that

counsel and operating under counsel's direction, such as paralegals or legal

assistants, secretaries, and any other employees     or independent contractors

operating under counsel's instruction; (b) independent and technical experts

and consultants and their staff who are retained by the Receiving Party or the

Receiving Party's counsel to assist in this action, but only to the extent

reasonably necessary    to perform such work, and who (i) are not current

employees of the Receiving Party or the Receiving Party's affiliate, and (ii) at

the time of retention, are not anticipated to become employees of the Receiving

Party or Receiving Party's affiliate; (c) potential witnesses or those persons

who may or who will testify at a deposition or at trial of this action concerning

materials designated as "CONFIDENTIAL-ATTORNEY'S EYES ONLY"

that they created or that had been disclosed to them prior to this litigation; (d)


                                      -10-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 11 of 22



qualified persons taking or recording testimony involving such documents or

other information and necessary stenographic and clerical personnel thereof

(for example, court reporters and video technicians); (e) the Court and Court

staff; and (f) such other persons as agreed upon by the Parties in writing, or

after the Parties having been heard, such persons that the Court deems

necessary for the efficient and proper adjudication of this action.

      11. ln addition to those persons described in Paragraphs 9 and 10 as to
who may receive "CONFIDENTIAL INFORMATION", (a) a                       present

employee or representative    of a Party rnay be examined and may testiff

concerning all documents and information designated as "CONFIDENTIAL

INFORMATION" by that Parry; and (b) a former employee, associate,

representative, or consultant of a Party may be examined and may testifiz at a

deposition concerning any documents           or information designated         as


"CONFIDENTIAL INFORMATION" by that Parly, which was dated or

created during, or which pertains to, the period during which that witness was

employed by, associated with, representative of, or consultant to that Party.

      12.   Nothing herein shall prohibit the disclosure of any document or

information designated as "CONFIDENTIAL INFORMATION" to the person




                                      - 11-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 12 of 22




the document identifies as an author or addressee or recipient of such

document.

Additional Reouirements              lns Discl osure to Certain Persons

      13.     Prior to disclosure of or providing access to "CONFIDENTIAL

INFORMATION" by any Parly or its counsel to any person described in

Paragraph 9(c), (d), (e) and (g) and Paragraph 10(b), (c), (d) and (f), the person

shall be informed of the existence of this Order and provided with a copy to

read. The person will then certify in writing that he or she has read and

understood the Order and that the terms shall be binding on the individual, in

the form attached to this Order as Exhibit     A. Each person who receives any
such "CONFIDENTIAL INFORMATION" agrees to subject himself or

herself to the iurisdiction of this Court for the purpose of any proceedings

relating to his or her performance under, compliance with, or violation of this

Order. No person shall receive any "CONFIDENTIAL INFORMATION" or

access to   it until the Party or counsel proposing to disclose the information has

received the signed affidavit from that person. Counsel for each Party shall

collect the signed affidavits and shall retain the originals until the conclusion

of this action. The undersigned counsel shall maintain a list of those persons




                                        -t2-
          Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 13 of 22




    to whom any such "CONFIDENTIAL INFORMATION" has been disclosed,

    and that list shall be available for inspection by the Court upon its request.

          14.   If this Court orders that access to or dissemination of any type of

    "CONFIDENTIAL INFORMATION" shall be had by or made to persons not

    included in Paragraphs 9-t2 above, that "CONFIDENTIAL INFORMATION"

    shall be accessible to or disseminated to only those persons based on the

    conditions pertaining to and the obligations arising from this Order, and those

    persons shall sign the affidavit in the form attached to this Order as Exhibit A,

    and, in all other respects, shall be considered subject to this Order.

    Briefs and Other Papers Filed with the Court.

          15. When any "CONFIDENTIAL INFORMATION" is filed with the
    Court, it shall be filed under seal to the extent permitted under the Local Rules

    of the United States District Courts for the Southem and Eastem Districts of

    New York, the S.D.N.Y. Electronic Case Filing Rules           & Instructions, and
    Judge Furman's ' lndividual Rules    & Practices in Civil   Cases.


    Inadvertent Disclosure

          16.   Inadvertent disclosure of information, which a Party intended to

    designate as protected either under this Order or by the attomey-client privilege


)   or the attorney's work product doctrine. by any Party to any person or

                                           -13-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 14 of 22



organtzation not authortzed to receive such information under this Order shall

not constitute waiver of any right to claim the information, either as to the

specific information disclosed or as to any other information relating thereto

or on the same or related subject rnatter, as so protected and to request its

immediate return or designation as protected upon discovery of the error.

Discoverv of Disclosure to I Inauthorized Persons

      17. lf    "CONFIDENTIAL INFORMATION"                   is   disclosed   to any
person other than     in the manner authorized by this Order, the person
responsible for the disclosure must promptly on discovery bring all pertinent

facts relating to that disclosure to the attention of counsel for all Parties and,   if
appropriate, to the Court, and, without prejudice to other rights and remedies

of any Party, take reasonable and appropriate        measures     to prevent further

disclosure   by it   or   by the    person who was the recipient of ' that
..CONFIDENTIAL INFORMATION. "

Challenses to             ons as Protected

      18.    Acceptance by a Receiving Parly or its counsel          of information

disclosed under designation as "CONFIDENTIAL INFORMATION" shall not

constitute an admission that the information is, in fact, entitled to protection




                                        -14-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 15 of 22



      19. All parties are required to act in good faith with respect to the
designation of "CONFIDENTIAL INFORMATION."                If   the Parties or their

counsel disagree as to whether certain information should be protected under

this Order, they are obligated to negotiate in good faith regarding               the

designation by the Producing Party. In the event thataReceiving Party objects

to the designation hereunder and seeks the removal or modification of any such

designation, then the Receiving Party may notify the Producing Party of that

objection in writing at any time.   If   the Producing Party disagrees with the

objection in whole or part, then it shall so notifz the Receiving Parly within

five (5) business days after receiving the objection. If the Producing Parly does

not so notify the Receiving Party within the five (5)-business-day notice

period, then each designation in question shall be deemed removed or modified

in accordance with the objection.    If the Producing Parly has given written
notice in accordance with this paragraph, and the Parties have not resolved all

the objections by mutual agreement, then the Receiving Party seeking to

remove   or rnodify the designation of any document or information                 as


"CONFIDENTIAL INFORMATION" shall have the burden of applying to the

Court tbr an order granting      it corresponding relief from the applicable
restrictions of this Order. On any such motion, the burden of    persuasion   shall be


                                      -15-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 16 of 22




on the Producing Party to establish good cause for prohibiting the disclosure

or sustaining the designation in issue. Unless and until such relief is granted,

the documents and information in question shall remain protected hereunder

Handline of Confidential Information.

      2A. Disclosure of "CONFIDENTIAL            INFORMATION" is intended

only to facilitate the prosecution or defense of this action. The recipient of any

"CONFIDENTIAL INFORMATION" disclosed in accordance with the terms

of this Order is obligated to maintain the confidentiality of the information and

shall exercise reasonable care     in   securing, handling, storing, using, or

disseminating "CONFIDENTIAL INFORMATION" in a manner reasonably

calculated to prevent disclosure of "CONFIDENTIAL INFORMATION" to

any persons not authorized under this Order

2I.   "CONFIDENTIAL INFORMATION" shall not be copied or reproduced

except to the extent that copying or reproduction is reasonably necessary for

the conduct of this action, and all such copies or reproductions shall be subject

to the terms of this Order

Demands from Federal. State. or Local Governments or Agencies

      22.   In the event that any entity or person subject to this Order receives

a subpoena, civil investigative demand, or other legal process or        request,


                                        - 16-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 17 of 22



including, but not limited to any such subpoena, demand, or request from the

any federal, state, or local government or any of their agencies seeking

disclosure or production of any "CONFIDENTIAL INFORMATION", such

entity or person shall give written notice of such request to all Parties within

five (5) business days of receipt of the request and shall provide a copy of such

subpoena, demand, process, or request to all Parties and shall inform the entity

issuing or seeking a court to issue such subpoena, civil investigative demand,

or other process or request that any such information or documents sought are

confidential and subject to this Order.

Handlins of Confidential lnformati on After Termination of This Action.

      23.   Within thirty (30) calendar days after the final termination of this

action, the Parties and their attorneys shall retum to each Producing Party or

shall destroy all documents or things that constitute, contain, discuss, or refer

to in any way "CONFIDENTIAL INFORMATION" disclosed during the

action, except that (i) outside counsel for each Receiving Party may retain one

archival copy   of "CONFIDENTIAL INFORMATION"                        produced by the

Producing Parfy, a reasonable number            of   copies   of briefs, demonstrative
exhibits, and the like derived from "CONFIDENTIAL INFORMATION", and

all work product derived from that material, and (ii) a Receiving Parly may


                                      -t7   -
         Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 18 of 22




Tetain   "CONFIDENTIAL INFORMATION"              as may be required for regulatory

recordkeeping purposes; provided, however, that such information shall

remain "CONFIDENTIAL INFORMATION" subject to this Order

Handling of Confidential Information at Trial

         24. Nothing herein shall preclude the offer or admission in evidence at

trial of "CONFIDENTIAL INFORMATION" by any Party, subject to the

Producing Parff's right to request confidential treatment from the Court.

Other Riehts of the Parties and Counsel

         25.   Nothing in this Order shall prevent aParty from using or disclosing

its own "CONFIDENTIAL               INFORMATION" or "CONFIDENTIAL

INFORMATION.ATTORNEY'               S   EYES ONLY"

         26.   Nothing in this Order shall prevent the Parties from mutually

agreeing    to the use or disclosure of "CONFIDENTIAL INFORMATION"

other than as permitted by this Order

         27. Nothing in this Order shall bar or otherwise restrict any counsel
herein from rendering advice to his or her client with respect to this action and,

in the course thereof, referring to or relying upon his or her examination of

documents         or infonnation designated as                "CONFIDENTIAL

INFORMATION"; provided, however, that in rendering such advice and in


                                         -18-
      Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 19 of 22



otherwise cornmunicating with his or her clients, counsel shall not make any

disclosure   of infonnation thrt is "CONFIDENTIAL            INFORMATION-

ATTORNEY'S EYES ONLY."

      28.    Nothing herein shall preclude the filing by any Party of any motion

with the Court for relief from a particular provision of this Order or for

additional protections not provided by this Order

Subiect to Contempt for Breach.

      29.    Any persons breaching the provisions of this Order are subject to

the contempt powers of this Court.




Court's Jurisdiction After Termination of the Action.

      30. This Court shall retain jurisdiction of the Parties hereto
indefinitely, even after termination of this action, regarding any dispute

between them respecting improper use or disclosure        of CONFIDENTIAL

INFORMATION under protection of this Order.




                                      -19-
                Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 20 of 22




        Dated: New York, New York
              Decembet            _,2020




              Law Office of Jacob                              HAMRA LAW GROUP, P.C.
          Aronauer
                                                               Anthony Portesy, Esq.
         Jacob Aronauer, Esq.                                  Abraham Hamra, Esq.
         225 Broadw&y, 3'd Floor                               I 1 Linden Place, Suite 207
         New York, New York 10007                              Great Neck, New York ll02l
         T: 212.323.6980                                       T'.646.s90.0s71
          F.212.233-9238                                       F . 646.619.4012
          E : j aron a uer @ar'   onauerlaw. corr               E   :   APortesy@hamralawgroup. com



          Counsel   for Plaintiff                              Attorneys      ft
                                                                           Drfrndants M &              M
                                                               Wine And Liquor and Awilda
                                                               Rodriguez.




         SO ORDERED this 16 day     _        of     December                2024




                                                         The Honorable Jesse Furman
                                                         United States District Judge
                                                         Southem District ofNew York
This stipulation binds the parties to treat as confidential the documents so classified. This Court, however, has not
reviewed the documents referenced herein; therefore, by so ordering this stipulation, the Court makes no finding
as to whether the documents are confidential. That finding will be made, if ever, upon a document-by-document
review pursuant to the procedures set forth in the Court’s Individual Rules and Practices and subject to the
presumption in favor of public access to “judicial documents.” See generally Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does not “so order” any provision to the
extent that it purports to authorize the parties to file documents
                                                            -20- under seal without a prior court order. See New
York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).
Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 21 of 22




                 EXHIBIT A
       Case 1:20-cv-06297-JMF Document 39 Filed 12/16/20 Page 22 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Monica Villanueva                                       Case No.', 2A-cv-06297 (JMF)

                        Plaintiffs,

        - against   -
 M & M Wine And LiquorLLC

                        Defendants.




                                      AFFIDAVIT OF COMPLIANCE

       L                being duly sworn upon oath and based upon my personal knowledge, depose

and say that   I have read the attached Stipulated Protective     Order concerning the exchange of

CONFIDENTIAL INFORMATION in the above-identified action, understand it, and agree to be

bound by its terms. I hereby submit to the jurisdiction of the United States District Court for the

Southern District of New York for the limited purpose of enforcing that Stipulated Protective

Order and this Affidavit by contempt proceedings or other appropriate judicial remedies.




                                                         Name of Affiant



                                                         Signature of Affiant



Sworn to before md this
Day of                            20


                                         Notary Public
